Name: Commission Regulation (EC) No 1473/94 of 27 June 1994 fixing the limits applicable in France to irrigated areas under the support system for producers of certain arable crops for the 1993/94 marketing year
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  plant product;  Europe;  economic policy
 Date Published: nan

 28 . 6. 94 Official Journal of the European Communities No L 159/27 COMMISSION REGULATION (EC) No 1473/94 of 27 June 1994 fixing the limits applicable in France to irrigated areas under the support system for producers of certain arable crops for the 1993/94 marketing year HAS ADOPTED THIS REGULATION : Article 1 The limits applicable to the irrigated areas referred to in Article 4 ( 1 ) of Regulation (EEC) No 1113/93 for the 1993/94 marketing year shall be, in the case of the zones laid down for France in its regionalization plan, as set out in the Annex to this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system of produ ­ cers of certain arable crops ( l ), as last amended by Regula ­ tion (EC) No 232/94 (2) and in particular Articles 12 and 16 thereof, Whereas Commission Regulation (EEC) No 1113/93 of 6 May 1993 setting specific rules on compensatory payments on certain irrigated arable corps (3) provides that compensatory payment at the yield level set for irrigated arable crops is to be given within a limit set for each production region ; whereas these limits should be fixed taking account of the information forwarded by the Member States ; Whereas Regulation (EEC) No 1765/92 provides that compensatory payments must be made from 16 October to 31 December following the harvest ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 12. 0 OJ No L 30, 3 . 2. 1994, p. 7. O OJ No L 113, 7. 5. 1993, p. 14. No L 159/28 Official Journal of the European Communities 28 . 6. 94 ANNEX FRANCE (ha) Region Ceiling irrigatedTotal of which : maize of which : other cereals Ain 17 037 Aisne 750 Allier A 5 155 Allier B 6 333 Alpes-de-Haute-Provence 7 223 Ardeche 2 830 AriÃ ¨ge 14 926 Aude A 9 032 Aude B 784 Aveyron 5 193 Cantal 1 397 Charente 28 874 Charente-Maritime 69 973 Cher 25 944 Cote-d'Or 1 200 Dr6me 24 946 Eure-et-Loir 51 410 Gard 1 539 Haute-Garonne 54 883 Gers 76 526 HÃ ©rault 1 850 Indre 17 087 Indre-et-Loire 17 291 IsÃ ¨re 1 6 043 Jura B 3 818 Loir-et-Cher 26 588 Loire 7 496 Haute-Loire A 520 Haute-Loire B 449 Haute-Loire C 100 Loire-Atlantique 8 078 Loiret 49 209 Lot A 1 919 Lot B 5 801 Lot-et-Garonne 59 685 Maine-et-Loire 27 597 Mayenne 2 490 NiÃ ¨vre 6 066 Puy-de-D6me A 6 625 Puy-de-Dome B 430 Pyrenees-Orientales 254 Rh6ne 6 992 Haute-SaÃ ´ne 977 Sa6ne-et-Loire 532 SaÃ ´ne-et-Loire 2 959 Sarthe 24 995 Haute-Savoie 608 Seine-et-Marne 190 Deux-SÃ ¨vres 26 855 Somme 250 Tarn 23 299 Tarn-et-Garonne 43 330 28 . 6. 94 Official Journal of the European Communities No L 159/29 (ha) Region Ceiling irrigatedTotal of which : maize of which : other cereals Var 2 072 Vendee 45 875 Vienne 36 377 Hautes-Alpes 80 Bouches-du-Rhone 553 Dordogne A 30 387 26 796 3 177 Gironde A 35 738 35 400 Landes 105 475 103 318 Pyrenees-Atlantiques 22 150 19 608 Hautes-Pyrenees 30 034 28 677 Bas-Rhin 17 373 16 835 Haut-Rhin 41 181 39 620 Savoie 375 299 Zone II (soya irrigated) 50 336